DETAILED ACTION

	Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-7, 9-13, and 17-18 are pending.
Claim 1 is newly amended.
Claim 18 is newly added.
Claims 1-7, 9-13, and 17-18 are currently under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (Stem Cell Research & Therapy, 2015, hereafter, “Mitchell”) in view of Meuleman et al. (European Journal of Haematology, 2006, hereafter, “Meuleman”), Nikolaev et al. (Journal of the Royal Society Interface, 2012, hereafter “Nikolaev”), Hubel (Transfusion Medicine Review, 1997, hereafter “Hubel”), and Czubak et al. (Redox Report, 2017, hereafter “Czubak”), as evidenced by Dhansekaran et al. (Cell Proliferation, 2012, hereafter “Dhansekaran”) and Monguió-Torajada et al. (Frontiers in Immunology, 2017, hereafter “Monguió-Torajada”).

In regards to claim 1, Mitchell teaches a method of cryopreserving bone marrow-derived mesenchymal stem cells (MSCSs) in a cryopreserving solution (medium) comprising 5% or 10% dimethyl sulfoxide (DMSO) (Abstract p1) at a concentration of 10 × 106 cells MSCs/mL for each cryopreservation solution (p2, Methods).
Mitchell also teaches that after the freezing solution was added, the cells were transferred to vials and placed in a room-temperature isopropyl alcohol freeze container and stored in a -80°C for 24hrs, and then after 24hrs stored in liquid nitrogen (p2, Methods). While Mitchell is silent on whether the samples were “cooled”, it is noted that a process whereby cells at room temperature are placed in a -80° freezer for 24hrs would inherently cool over that time frame. Additionally, the range of room temperature to -80°C as taught by Mitchell lies within the range of 70°C to -90°C.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Mitchell further teaches that follow storage in liquid nitrogen vials were thawed with gentle agitation in a 35°C water bath until an ice ball was no longer present (p3, thawing). 
While Mitchell is silent on whether the temperature was increased “progressively”, a method whereby samples were cryopreserved and then placed in a water bath at 35°C until thawed would inherently cause the temperature of the samples to increase progressively.
While Mitchell is silent on the length of time needed to thaw the ice, small volume of frozen liquids would be expected to thaw rapidly when placed in a water bath at approximately physiological temperature (35°C to 39°C). Additionally, since Applicant’s disclosure (claim 1, specification) suggests that it would take 1 to 5 minutes for samples cryopreserved by the above method to thaw, and since Mitchell carries out these steps also teaches that the samples thawed, the reference method is deemed to be capable of thawing in 1 to 5 minutes as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Additionally, Mitchell teaches that after thawing the cell suspension was added dropwise to 20mL DPBS (p3, thawing). Since, as above, samples were cryopreserved at a concentration of 10 × 106 cells MSCs/mL and after thawing suspended in 20mL DPBS, this corresponds to a dilution of approximately 20 times.
Furthermore, Mitchell teaches that after samples were diluted they were centrifuged to remove freezing solutions (p3, thawing), and that after centrifugation the pelleted MSCs were resuspended in DPBS (p4, column 1).
While Mitchell is silent on the percentage of these cells that were viable, since Mitchell teaches that these cells were viable without condition, it is understood that practically all of them were viable, which would be greater than 70%.
Following this, Mitchell teaches that 10,000 viable MSCs/cm2 seeded onto tissue culture flasks for growth kinetics, viability, and morphology assays, and that 1,000 viable MSCs were seeded to 10cm plate for colony-forming unit (CFU) assays (p4, post-thaw monolayer culture of MSCs). While Mitchell does not specifically state the density of cells per area for cells seeded to plates, teaching only 1,000 viable MSCs were seeded to 10cm plate, in other experiments Mitchell teaches that MSCs were seeded onto 10cm plates at 1000 MSCs/cm2 (p3, trilineage differentiation). Therefore, it can be reasonably concluded that the lack of specified area in regards to the seeding of MSCs on plates is a typographical oversight and does not refer to an absolute number, and therefore lies within the range of 1000 to 5000 cells/cm2. However, even if it does not, Mitchell still teaches that MSCs can be seeded at 1000 MSCs/cm2, and a person of ordinary skill in the arts would be motivated to decrease the number of seeded MSCs below 10,000 viable MSCs/cm2 to a concentration between 1000 to 5000 MSCs/cm2 to save cellular resources which would decrease costs. Furthermore, because Mitchell teaches that MSCs can be seeded at lower concentrations, it can be done with predictable results and a reasonable expectation of success.
Additionally, Mitchell teaches that CFU assays comprised 20% fetal bovine serum (FBS), which is greater than 5% (p8, Figure 4).
While Mitchell is silent on whether the flasks or dishes were plastic supports, it is well-known in the art that cell culture flasks and dishes are made of plastic. Furthermore, Mitchell discusses MSC adhesion to plastic in regards to their experiment (p9, column 2, top paragraph; p10, Figure 8). Therefore, it is reasonably understood that the flasks and dishes were made of plastic.
Mitchell does not explicitly teach the temperatures or carbon dioxide levels that MSCs were cultured after cells were diluted.
However, Meuleman teaches that after being incubated on plastic dishes MSCs were cultured at 37°C and 7.5% CO2, and that this was done to remove adherent cells (p311, Support of hematopoiesis by MSC), both of which lie within the ranges of 35-39°C and 7.5-10% CO2.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mitchell, and after the dilution step, culture cells at 37°C and 7.5% CO2 because it would help remove adherent cells, improving their viability, increasing yield of cells, and saving time and expenses. Furthermore, since Meuleman teaches that culturing MSCs under these conditions can effectively remove adherent cells, and Meuleman and Mitchell are in the same technical field of culturing MSCs, it could be done with predictable results and a reasonable expectation of success.
Likewise, Mitchell does not explicitly teach that the media was replaced at regular intervals or that MSCs were isolated when reaching a confluence (percentage of a cell culture surface covered by cells) of 80-100%. However, it would be obvious to a person of ordinary skill in the arts to replace media and isolate cells when confluent as a matter of routine laboratory practice to promote cell viability and prevent overgrowth of cells. 
Furthermore, Meuleman teaches that for MSC culture, at 37°C and 7.5% CO2, medium was remove twice a week, and that cells were harvested when confluence reached 80-90%, which lies within the range of 80-100%, and that this promoted cell expansion (p310, Isolation and expansion of MSCs).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mitchell and regularly change media and harvest cells between 80-100% confluence because it would promote expansion of MSCs leading to a greater yield of cells, saving time and costs. Furthermore, since Meuleman teaches that media can be changed and cells isolated at these percentages of confluence it can be done with predictable results and a reasonable expectation of success.
Additionally, Mitchell teaches that some of the MSCs could adhere to plastic (p9, column 2), that some of the MSCs expressed CD90 greater than or equal to 90% (p9, Table 3), and that some of the MSCs expressed CD45 less than or equal to 10% (p9, Table 3). Mitchell also does not teach that the MSCs featured chromosomal aberrations. Mitchell also teaches that the MSCs could differentiate into adipogenic, chondrogenic, and osteogenic cells (p10, Figure 7; p3, Trilineage differentiation).
While Mitchell does not explicitly teach that the MSCs also presented an expression of greater or equal to 90% C166, CD73, and CD105, or an expression of less than or equal to 10% CD14, CD34, CD45, and HLA-DR, as evidenced by Dhanasekaran, MSCs are known to express high levels of CD90, CD166, CD73, and CD105, and low levels of CD34 and HLA-DR (p521, Table 2). Additionally, as evidenced by Monguió-Torajada CD14dim MSCs are known to exist (p3, Monocyte polarization by cATMSCs and UCMSCs). Therefore, it would be expected that some of the MSCs as taught by Mitchell would express these particular markers. Furthermore, claim 1 is not limited to a method of isolating these cells, but only states that MSCs were selected for these characteristics.
In as much as the method of the previous steps produces these MSCs, since Applicant’s disclosure (claim 1, steps 1a to c7) suggests that the method of claim 1, steps 1a to c7 is sufficient to produce MSCs with these cellular markers, and since the method of Mitchell, as suggested by Meuleman, carries out these steps, the reference is deemed to produce MSCs with these markers as well. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Mitchell is silent on whether these cells were specifically isolated. However, a person of ordinary skill in the arts would be motivated to isolate MSCs with specific characteristics because they can be used for experiments in comparison to subtypes with different characteristics. Additionally, because it is known in the art that MSCs express different markers, and because separating MSCs by subtype is routine, it could be done with predictable results and a reasonable expectation of success.
	Finally, Mitchell does not explicitly teach that the isolated MSCs were conditioned for transport or storage at 2-8°C by being suspended in an isotonic medium comprising 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid.
	However, Nikolaev teaches that MSCs can be stored and transported at temperatures between 2-8°C (Abstract, p2503). Nikolaev also teaches that a shipping chain at temperatures between 2-8°C may be more appropriate than cryopreservation because it allows those cells to be used for immediate and easy clinical needs (p2503 Introduction). Nikolaev also teaches that transporting cells at temperatures between 2-8°C is common (p2503, Introduction).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Mitchell and transport cells at temperatures between 2-8°C because those cells could be used to treat patients, and because storing them at cold temperatures instead of being frozen would allow them to be used more quickly once received. Furthermore, because Nikolaev teaches that it is known in the art the MSCs are transported at these temperatures, it could be done with predictable results and a reasonable expectation of success.
Additionally, Hubel teaches that the addition of cryopreserving agents can change the tonicity of a solution, and that cells exposed to exposed to cryopreserving solutions respond to changes in osmotic environment. Hubel continues, teaching that if a cell is impermeable to a cryopreserving agent it will shrink, and if more permeable to water than a cryopreserving agent, it will initially shrink and then swell. Finally, Hubel teaches that for these transient changes in cell volume can cause damage and potential lysis of cells (p228, column 1, second to last paragraph). Additionally, Hubel teaches that cells can be kept in isotonic solutions (p231, column 2, second paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to store cells that have been cryopreserved in an isotonic solution to avoid fluctuations in cell size which can damage cells. Furthermore, because Hubel teaches that cells can be kept in isotonic solutions, it can be done with predictable results and a reasonable expectation of success.
	Furthermore, Czubak teaches that 125µM (or 0.125mM) Trolox (which is the brand name for 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid) was sufficient to decrease oxidative stress (p445, Abstract; p446, Effects of the antioxidants on hemolysis and LDH leakage) in cold stored red blood cells. Additionally, Czubak also describes low temperatures as being 4 ± 2°C (p445, Introduction).
	Therefore, a person of ordinary skill in the art would be motivated to add 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid because it would decrease oxidative stress at cold temperatures, and specifically within the ranges of 2-8°C. Furthermore, because Czubak teaches that this chemical was successful in reducing oxidative stress at cold temperatures, it could be done with predictable results and a reasonable expectation of success.
	
	In regards to claim 2, Mitchell teaches that MSCs were cryopreserved in solution containing FBS and 5% DMSO (p1, Abstract).

	In regards to claim 7, the teachings of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, are detailed above. In as much as the method of claim 1 produces cells with the properties as in claim 7, as Applicant’s disclosure (claim 1 and 7, specification) indicates that the method steps of claim 1 are sufficient to produce cells with the properties of claim 7, and since, as detailed above, the teachings of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak carry out these steps, the reference method is deemed to inherently produce cells with the properties of claim 7 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, and Czubak render the invention unpatentable as claimed. 

Claim(s) 3, 5, 9-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Meuleman, Nikolaev, Hubel, and Czubak, and as evidenced by Dhansekaran and Monguió-Torajada as applied to claims 1, 2, and 7 above, and further in view of Kastrup et al. (WO 2017068141 A1, 2017, previously cited 01/13/2022, hereafter “Kastrup”).

	In regards to claim 3 and 5, as above, while Mitchell teaches that MSCs were cryopreserved in a solution comprising 5% DMSO, Mitchell also teaches that the solution contained FBS (p1, Abstract). Furthermore, the method of Mitchell, as modified specifically by Czubak above, 
	However, Kastrup teaches a method of cryopreserving stem cells using media that is serum-free, protein-free, and animal component-free (p11, lines 9-10).
	A person of ordinary skill in the arts would be motivated to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use serum, protein, or animal-free media, including media containing 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid, to avoid contamination or induced differentiation that could result from media containing serum, protein, or animal products, giving a better yield of viable pure MSCs. Furthermore, Kastrup teaches the viability of cryopreserving cells with this media, it can be done with predictable results and a reasonable expectation of success.

In regards to claims 9-13 and 17, Mitchell does not explicitly teach that cells can be used to treat an osteoarticular disease, an autoimmune disease.
However, Kastrup teaches that it is known in the art that MSCs can be used to treat disease, but specifically cardiovascular diseases such as coronary artery disease, refractory angina, and ischemic heart failure (p1, lines6-10). 
Kastrup also teaches a method for using previously frozen stem cells (p2, lines 9-22) for a wide variety of diseases including cardiovascular diseases, such as ischemic heart disease, myocardial infarction, and ischemic cerebral stroke (p21, lines 26-28); osteochondral diseases, such as damage to joint cartilage or intervertebral discs (p21, lines 30-31); and autoimmune diseases such as organ transplant rejection (thus, for treating graft-versus-host disease, GVHD) (p22, lines 9-13).
In regards to cells administered Kastrup teaches that a patient was treated for joint injury with a cellular composition with a cell density of about 5 x 107 to 5 x 108 cells in 5mL (being 1 x 107 cell/mL or 50 million cells) (p22, lines 5-6).
Furthermore, Kastrup teaches that the cells of the composition are suitable for both autologous and allogenic uses (p2, line 8).
A person of ordinary kill in the arts would be motivated to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use previously cryopreserved MSCs for clinical application, such as treating cardiovascular diseases, osteochondral diseases, auto-immune diseases, and their specific presentations such as stroke, disc repair, or GVHD, because it would improve the quality of life for patients and help alleviate their suffering. Furthermore, because it is well known in the art that MSCs can be used to treat disease, and because Kastrup demonstrates a specific method to treat disease at a cell density of being 1 x 107 cell/mL, it could be done with predictable results a reasonable expectation of success.
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, Czubak, and Kastrup render the invention unpatentable as claimed. 

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Meuleman, Nikolaev, Hubel, and Czubak, and as evidenced by Dhansekaran and Monguió-Torajada as applied to claims 1, 2, and 7 above, and further in view of Yong et al. (Biopreservation and Biobanking, 2015, hereafter “Yong”).

	In regards to claim 4, Mitchell teaches that MSCs were frozen by a “slow freezing method”, but does not specify the precise rate that at which samples were frozen before being stored in liquid nitrogen. 
However, as taught by Yong, “slow freezing” refers to a cryopreservation method whereby samples are frozen at a rate of 1°C/min (p234, Slow freezing). Additionally, Yong teaches that a slow freezing method is preferable for MSCs for clinical and research laboratories due to its low risk of contamination and easier processing (p234, Slow freezing).
	Therefore, a person of ordinary skill in the arts would be motivated to employ a method of slow freezing MSCs because it would be ideal for laboratory and clinical settings and reduce the likelihood of contamination. Furthermore, because Yong teaches that this method is established in the art, it can be done with predictable results and a reasonable expectation of success.

In regards to claim 18, as above, Mitchell teaches that the MSCs were of equine origin (Abstract p1).
	However, Yong teaches various method for cryopreserving human MSCs for clinical purposes (p231, Abstract; p233, Cryopreserving methods of MSCs).
	A person of ordinary skill in the arts would be motivated to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use human MSCs specifically because they would have more direct application for treating human patients. Furthermore, because Yong teaches that it is know that various methods can be used to cryopreserve human MSCs for this purpose (and specifically slow freezing), it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, Czubak, and Yong render the invention unpatentable as claimed.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Meuleman, Nikolaev, Hubel, and Czubak, and as evidenced by Dhansekaran and Monguió-Torajada as applied to claims 1, 2, and 7 above, and further in view of Ringwald et al (Development and Current Experience, 2006, previously cited 01/13/2022, hereafter “Ringwald”) and Harb et al (International Journal of the care of the Injured, 2017, previously cited 01/13/2022, hereafter “Harb”).

	In regards to claim 6, none of Mitchell, Hubel, or Czubak teach the composition of isotonic medium comprising 6-hydroxy-2 5 7 8-tetramethyl chroman-2-carboxylic acid as in claim 6 which compsised a 1:9 to 9:1 mixture (v/v) of a first compostion of Na+ 130 nM, K+ 4mM, Ca2+ 1.35 mM, Chloride 109 mM, and lactate 16mM, with a second composition comprising Na+ 159 mM, K+ 5mM, Mg2+, 0.8mM, Chloride 77mM, and human serum albumin 0.1% to 0.5% (which is Ringer’s plus SSP+ supplemented with HSA according to the instant specification).
	However, Ringwald teaches the use of the known platelet solution referred to as SSP+ commercially, which is used for storing blood (Abstract). 
	Additionally, Harb teaches the use of Ringer’s lactate solution, supplemented with glucose, for storage of fresh or cryopreserved samples (Abstract).
	It would be obvious to a person of ordinary skill in the arts to modify the method of Mitchell, as suggested by Meuleman, Nikolaev, Hubel, and Czubak, and use Ringer’s lactate solution and SPP+ solution supplemented with glucose because these are known reagents for storing cells, and furthermore because they are known to capable of storing cells, it could be done with predictable results and a reasonable expectation of success. In regards to the ratios of 1:9 to 9:1, a person of ordinary skill in the arts would be motivated to try different ratios as a matter of routine optimization, and as above, since these reagents are suitable for storing cells, it could be done with predictable results and a reasonable expectation of success. 
Therefore, the combined teachings off Mitchell, Meuleman, Nikolaev, Hubel, Czubak, Ringwald, and Harb render the invention unpatentable as claimed.

Response to Arguments
	Applicant’s arguments filed 04/07/2022 have been fully considered but are not found persuasive. The examiner has modified claim rejections for independent claim 1 and its subsequent dependent claims under 35 U.S.C. 103 to address new claim limitations. The discussion that follows is in regards to Applicant’s arguments as applicable to the rejection of record that is still cited, at least in part, in the current office action.

Applicant contends that Kastrup does not teach Applicant’s steps c2-c4 in the order claimed (Response, p7-9).

Applicant’s arguments with respect to claim 1 steps c2-c4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant contends that Kastrup does not teach Applicant’s step 1d as alleged (Response, p10-11).

Applicant’s arguments with respect to claim 1d have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant contends that neither Harb nor Ringwald cure the deficiencies of in regards to Kastrup, Soleimani, Dontchos, and Mata-Campuzano (Response, p16-17).

Applicant’s arguments with respect to alleged deficiencies in Harb and Ringwald have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632